Title: Thomas Jefferson to James Cutbush, 24 November 1814
From: Jefferson, Thomas
To: Cutbush, James


          Sir Monticello  Nov. 24. 14.
          A long absence from home occasions this late acknolegement of your favor of Oct. 23. the mention of a certificate from me in favor of mr Hall’s method of making corn hills or tobo hills excites my curiosity. I remember his calling on me at Washington, with recommendations of his method from some gentlemen of character in Maryland, & particularly of mr Carrol of Carrolton in whose service he had been. I think too he explained to me his process, not to be by raising the hills, but by compressing depressing the intervals by a roller. but I never saw his machine, nor it’s work. I do not recollect giving him any certificate, yet this is no proof I did not, for my memory is not to be trusted. I ask myself on what could I give a certificate? of the performance of the machine? I never saw it. of my opinion of it? I am so poor a judge in questions of agriculture that I could scarcely offer that. I have been always scrupulous in my certificates, stating their matter all in my own handwriting, & not subscribing to what others had written. if you can furnish me the purport of the one I am supposed to have given mr Hall, I shall be gratified.
          I am sorry for mr Sloane’s misfortunes. he got out of temper with his old friends because they would not let him move the capitol to Philadelphia, and joined himself to those to whom he had always been opposed. this I presume produced the loss of his seat in Congress. since that I had never heard any thing of him till the reciept of your letter. altho I disapproved of his change of sides I always wished him personally well.be pleased to accept the assurance of my great esteem and respect
          Th: Jefferson
        